DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
Examiner acknowledges applicant’s election of Species I, directed towards a container having a first part peelably bonded to a second part along a bond area, without traverse in the Election dated August 25, 2022.
Upon further consideration, Examiner notes that a second set, a third set, and a fourth set of species is present in the claims as discussed below.  An election of the shield species as well as the filter attachment species as well as the filter material species listed below are required.
Examiner notes that the application contains independent Claims 1 and 13.  Claims 14-24 recite a dependency on Claim 1.  However, many of the structure recited in Claims 14-24, e.g. “the first sidewall,” “the second sidewall,” “the first section,” “the first part,” etc. lack antecedent basis when depending from Claim 1 but would appear to have antecedent basis if Claims 14-24 were to depend from independent Claim 13.  A restriction with respect to multiple species structures is provided below.  Examiner attempts to correlate the species structure with the relevant claims irrespective to any lack of antecedent basis issues.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct shield species:
Species A – a beverage pod comprising a container, a filter, and a lid and not having a shield, as shown in at least FIG. 1B.
Species B – a beverage pod comprising a container, a filter, a lid, and a shield, as shown in at least FIGS. 12A-12E (Specification, Paragraphs [00111]-[00119]) and as claimed in at least Claims 13, 15, and 24.
It is noted that the disclosure does not appear to support the limitations of Claim 24 that the shield based supports the bottom of the filter.  FIGS. 12A-12E do not appear to show the shield to support the bottom of the filter.  Rather, FIGS. 12A-12E appear to show the shield being attached to the filter.
It is also noted that the limitations of Claim 13 regarding “a first part” and “a second part” are only described in the disclosure with respect to the shield embodiment shown in FIGS. 12A-12E (Specification, Paragraph [00118]).  Applicant should clarify which embodiment(s) between the shield and/or no shield configurations the claimed “first part” and “second part” of Claim 13 corresponds to.
This application contains claims directed to the following patentably distinct filter attachment species:
Species C – a beverage pod comprising a filter that is attached to the lid, as shown in at least FIGS. 1B and 12A and as claimed in at least Claims 13 and 21 (Specification, Paragraphs [0067] and [00112]).
Species D – a beverage pod comprising a filter that is not attached to the lid, as shown in at least FIGS. 12C-12E (Specification, Paragraphs [00117]
Species E – a beverage pod without a filter, as shown in at least FIG. 10C (Specification, Paragraph [0088] and [00107]).
This application contains claims directed to the following patentably distinct filter material species:
Species X – a beverage pod comprising a filter made from permeable materials, as shown in at least FIGS. 1B and 12A and as claimed in at least Claims 21 and 24 (Specification, Paragraph [00115]).
Species Y – a beverage pod comprising a filter made from non-porous, impermeable materials (the first sidewall having a plurality of ribs necessarily entails a filter made from a non-porous, impermeable material), as shown in at least FIGS. 13B and 14A-14B and as claimed in at least Claims 1 and 14 (Specification, Paragraph [00126]).
Species Z - a beverage pod without a filter, as shown in at least FIG. 10C (Specification, Paragraph [0088] and [00107]).
It is noted that the claimed energy director is only disclosed to be associated with engaging the underside of a filter made from a non-porous, impermeable material as shown in FIGS. 13-18.  The claimed energy director is not disclosed to be used in any embodiments involving a filter made from a permeable material.  It is also noted that the claimed shield shown in at least FIGS. 12A-12E is disclosed to be used with a filter made from a permeable material.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species between the two aforementioned species of the shield species and the filter species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In other words, applicant is required to elect one shield species from Species A and Species B.  Applicant is also required to elect one filter attachment species from Species C, Species D, and Species E.  Applicant is also required to elect one filter material species from Species X, Species Y, and Species Z.  Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792